Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed after the mailing date of the Non-final Rejection on 11/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
The amendment filed on 02/02/2021 is acknowledged. Claims 5 and 9 have been canceled and claims 13-19 have been withdrawn. Claims 1-4, 6-8, and 10-12 are under examination in the instant office action. 
Rejections withdrawn
Applicant’s amendments and arguments filed on 02/02/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the double patenting rejection of claim 9 from the previous Office Action. Upon reconsideration 35 U.S.C. 102(a)(1) rejections of claims 1-3, 7, 11, and 12 over Lee (KR 20110099370) and of claims 3, 5, and 9 over Lee (KR 20110099370) as evidenced by Coppens et al. (US 5,213,920) are withdrawn by the examiner from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections remained
The following rejection of the claims is remained for reasons of record and the following. The rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (KR 20110099370) as evidenced by Coppens et al. (US 5,213,920) in view of Farer et al. (US 5,246,780).
Lee teaches starch coated with 1 to 15% by weight of metal soap including zinc stearate and exemplified in example 11 15% zinc stearate as a metal soap coating starch with same condition as examples 1-8 which have corn starch as the starch; wherein the coated starch is used in cosmetics (entire reference, especially abstract, claims 1-2, and paragraph 14 and 15, and example 11). Zinc stearate coated starch is the same as the claimed and thus is a composite according to the instant specification (paragraph 33).
According to the instant specification metal soap coated starch has higher flowability and improved spreadability (paragraph 35-38) which is the results of the friction coefficient (paragraph 48) and according to Coppens et al. metal soap such as zinc stearate improves the flowability, i.e., friction, of particles (column 11, line 3-7 and line 31-41). Since the starch particles taught by Lee are the same as the claimed, the starch particles taught by Lee would necessarily have the same friction coefficient and flowability effect.
Lee does not specify: i) the particle size of corn starch in claims 4 and 10; ii) the coverage of coating on corn starch in claim 6; and iii) the specific surface area of the coated corn starch in claim 8.
The these deficiencies are cured by Farer et al. who teach corn starch with 20 μm size being coated to be used in cosmetic compositions (entire reference, especially abstract and table 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lee and Farer et al. to specify the particle size of corn starch taught by Lee being 15 μm. Corn starch having an average particle size of 15 μm was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
With the corn starch having the same size as claimed, the coating material and the weight percentage of the coating material being the same as claimed, and the method of coating corn starch being the same as disclosed in the instant specification (mixing starch with metal soap with 5000 rpm mixer for 20 minutes disclosed by Lee in paragraph 25 vs 3000-7000 rpm mixer for 1-60 minutes of instant specification paragraph 64), the coverage of coating on corn starch and the specific surface area of the coated corn starch would be the same or at least similar as claimed.
Response to Applicants’ arguments:
Applicants argue that the metal soap coated starch particle taught by Lee is not the same starch particle claimed since Lee does not teach the same temperature of coating a starch particle with a lubricant in paragraph 63 of specification and thus the metal soap coated starch particle taught by Lee does not have the same claimed properties.
However, this argument is not deemed persuasive. 
First of all, Lee teaches zinc stearate-coated starch particle being produce by mixing zinc stearate with starch particle without specifying the process temperature which is reasonably assumed to be room temperature which is about 20 °C. Thus the method taught by Lee is the same as the method of preparing the claimed zinc stearate coated starch particle with the alleged temperature difference (room temperature vs 30-60 °C) which would be obvious according to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
There is no evidence that the zinc stearate-coated starch particle prepared by the process taught by Lee is different from the claimed lubricant-coated starch particle resulted from the said process AND has different flowability and friction. Thus the burden is shifted to the applicant to provide evidence to demonstrate that the structure of the claimed lubricant coated starch particle resulted from the said process is different from that of metal soap coated starch particle taught by Lee which result in different flowability and friction. Furthermore, the coating temperature is not claimed.
Secondly, as stated in the rejection above and in the previous office action, the evidentiary reference Coppens et al. disclose metal soap such as zinc stearate improves the flowability, i.e., friction, of particles. Thus even if the zinc stearate-coated starch particles prepared by the process taught by Lee were different from the claimed lubricant coated starch particles resulted from the said process; the zinc stearate-coated starch particle prepared by the process taught by Lee would have improved flowability, i.e., friction based on the knowledge of Coppens et al.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612